DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of species A, reflected in claims 1-2, 4-7 and 9-13 in the reply filed on 03/26/2021 is acknowledged. Claims 3, 8 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number JP 2019-168448, filed on 09/17/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/09/2020 and 04/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 03/09/2020 appears to be acceptable.

Drawings
The drawings filed 03/09/2020 appears to be acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by anticipated by Gejo (US 20160218101 A1).

Regarding independent claim 1, Gejo teaches a semiconductor device 1 (fig. 1-2; ¶ 0014-0031), comprising:
a semiconductor part (comprising elements 26, 25, 24, 23, 21, 20) including a first semiconductor layer 24 (¶ 0019) of a first conductivity type (N);
a first electrode 11 (¶ 0016) provided at a back surface of the semiconductor part;
a second electrode 14 (¶ 0024) provided at a front surface of the semiconductor part;
a third electrode 12 (¶ 0022) provided between the semiconductor part and the second electrode 14, the third electrode 12 being electrically insulated from the semiconductor part by a first insulating film 31, the third electrode 12 being electrically insulated from the second electrode by a second insulating film (top part of element 31); and

the semiconductor part further including a second semiconductor layer  25 (¶ 0020) of a second conductivity type (P) and a third semiconductor layer 26 (¶ 0020) of the first conductivity type (N),
the second semiconductor layer 25 being provided between the first semiconductor layer 24 and the second electrode 14,
the third semiconductor layer 26 being selectively provided between the second semiconductor layer 25 and the second electrode 14, the third semiconductor layer 26 contacting the first insulating film 31,
the second semiconductor layer 25 and the third semiconductor layer 26 being electrically connected to the second electrode 14,
the third electrode 12 opposing the second semiconductor layer 25 with the first insulating film 31 interposed, the third electrode 12 extending into the first semiconductor layer 24,
the fourth electrode 13 opposing the second semiconductor layer 25 with the third insulating film 32 interposed, the fourth electrode 13 extending into the first semiconductor layer 24,
the third and fourth electrodes 12 and 13 including end portions positioned inside the first semiconductor layer 24,
the fourth electrode 13 including a material (metal, ¶ 0024) having a larger thermal conductivity than a thermal conductivity of a material (poly silicon, ¶ 0022) of the third electrode 12.
Regarding claim 2, Gejo further teaches the device according to claim 1, wherein
the third electrode 12 (fig. 2) is provided in a first trench provided at the front surface of the semiconductor part,
the fourth electrode 13 is provided in a second trench provided at the front surface of the semiconductor part, and
the second semiconductor layer 25 is provided between the third electrode 12 and the fourth electrode 13.

Regarding claim 4, Gejo further teaches the device according to claim 1, wherein the fourth electrode 13 is electrically connected to the second electrode 14 (fig. 2).

Regarding claim 5, Gejo further teaches the device according to claim 1, wherein the third electrode 12 includes a semiconductor (poly silicon, ¶ 0022), and the fourth electrode 13 includes a metal (metal, ¶ 0024).

Regarding claim 7, Gejo further teaches the device according to claim 1, wherein the third insulating film 32 includes a material (Silicon Nitride, ¶ 0023) having a larger thermal conductivity than a thermal conductivity of a material of the first insulating film 31 (Silicon Oxide, ¶ 0022).

Regarding claim 9, Gejo further teaches the device according to claim 1, wherein the semiconductor part further includes a fifth semiconductor layer 21 (¶ 0016) of the second conductivity type (P) provided between the first electrode 11 and the first semiconductor layer 24.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gejo as applied to claim 1 as above, and further in view of Naito (US 20180097094 A1). 

Regarding claim 6, Gejo teaches all the limitations described in claim 1.
But Gejo are silent upon the provision of wherein the semiconductor part further includes a fourth semiconductor layer of the second conductivity type selectively provided between the second semiconductor layer and the second electrode, the fourth semiconductor layer contacting the third insulating film, the fourth semiconductor layer Including a second-conductivity-type impurity with a concentration higher than a concentration of a second-conductivity-type impurity in the second semiconductor layer, and the second electrode is electrically connected to the second semiconductor layer via the fourth semiconductor layer.
However, Naito teaches a similar IGBT device (fig. 1-3), wherein the semiconductor part further includes a fourth semiconductor layer 15 of the second conductivity type (¶ 0040) selectively provided between the second semiconductor layer 14 and the second electrode 52, the fourth semiconductor layer 15 contacting the third insulating film 32, the fourth semiconductor layer 15 Including a second-conductivity-type impurity with a concentration (P+) higher than a concentration of a second-conductivity-type impurity (P-) in the second semiconductor layer 14, and the second electrode 52 is electrically connected to the second semiconductor layer 14 via the fourth semiconductor layer 15.
.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gejo as applied to claim 1 as above, and further in view of Sumitomo (US 20190214491 A1). 

Regarding claim 10, Gejo teaches all the limitations described in claim 1.
But Gejo are silent upon the provision of wherein the third insulating film includes a first portion and a second portion, the first portion having a first film thickness in a second direction, the second direction being from the fourth electrode toward the second semiconductor layer, the second portion having a second film thickness in the second direction, the fourth electrode is provided between the first portion and the second portion, and the first thickness is thicker than the second thickness.
However, Sumitomo teaches a similar IGBT device (fig. 6), wherein the third insulating film 14b (¶ 0058-0059) includes a first portion (left bottom portion of 14b) and a second portion (right top part of 14b), the first portion having a first film thickness in a second direction, the second direction being from the fourth electrode 15b toward the second semiconductor layer 12, the second portion having a second film thickness in the second direction, the fourth electrode 15b is provided between the first portion and the second portion, and the first thickness is thicker than the second thickness.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Gejo and Sumitomo to make the thickness of the insulating film of the dummy gate non-uniform according to the teachings of Sumitomo with . 

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gejo as applied to claim 1 as above, and further in view of Sumitomo. 

Regarding claim 11, Gejo teaches all the limitations described in claim 1.
But Gejo are silent upon the provision of wherein the third insulating film includes a first portion and a second portion arranged in a third direction, the third direction being from the first electrode toward the second electrode, the first portion has a first film thickness in a second direction, the second direction being from the fourth electrode toward the second semiconductor layer, the second portion has a second film thickness in the second direction, and the first film thickness is thinner than the second film thickness.
However, Sumitomo teaches a similar IGBT device (fig. 6), wherein the third insulating film 14b (¶ 0058-0059) includes a first portion (left top portion of 14b) and a second portion (left bottom portion of 14b) arranged in a third direction, the third direction being from the first electrode 22 toward the second electrode 19, the first portion has a first film thickness in a second direction, the second direction being from the fourth electrode 15b toward the second semiconductor layer 12, the second portion has a second film thickness in the second direction, and the first film thickness is thinner than the second film thickness.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Gejo and Sumitomo to make the thickness of the insulating film of the dummy gate non-uniform according to the teachings of Sumitomo with a motivation of reducing switching loss by modifying the capacitance due to thickness change in the insulating film of the dummy gate. See Sumitomo, ¶¶ 0061, 0056. 

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gejo as applied to claim 1 as above, and further in view of Sumitomo. 

Regarding claim 12, Gejo teaches all the limitations described in claim 1.
But Gejo are silent upon the provision wherein the third insulating film includes a first portion provided between the fourth electrode and the second semiconductor layer, and a second portion positioned between the first electrode and the fourth electrode, the first portion has a first film thickness in a second direction, the second direction being from the fourth electrode toward the second semiconductor layer, the second portion has a second film thickness In a third direction, the third direction being from the first electrode toward the second electrode, and the first film thickness is thinner than the second film thickness.
However, Sumitomo teaches a similar IGBT device (fig. 6), wherein the third insulating film 14b (¶ 0058-0059) includes a first portion (left top portion of 14b) provided between the fourth electrode 15b and the second semiconductor layer 12, and a second portion (bottom portion of 14b) positioned between the first electrode 22 and the fourth electrode 15b, the first portion has a first film thickness in a second direction, the second direction being from the fourth electrode 15b toward the second semiconductor layer 12, the second portion has a second film thickness In a third direction, the third direction being from the first electrode 22 toward the second electrode 19, and the first film thickness is thinner than the second film thickness.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Gejo and Sumitomo to make the thickness of the insulating film of the dummy gate non-uniform according to the teachings of Sumitomo with a motivation of reducing switching loss by modifying the capacitance due to thickness change in the insulating film of the dummy gate. See Sumitomo, ¶¶ 0061, 0056.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gejo as applied to claim 1 as above, and further in view of Lee et al. (US 20190058055 A1).

Regarding claim 13, Gejo teaches all the limitations described in claim 1.
But Gejo are silent upon the provision wherein the third insulating film includes a first portion positioned between the fourth electrode and the second semiconductor layer, and a second portion positioned between the first electrode and the fourth electrode, the first portion has a first film thickness in a second direction, the second direction being from the fourth electrode toward the second semiconductor layer, the second portion has a second film thickness in a third direction, the third direction being from the first electrode toward the second electrode, and the first film thickness is thicker than the second film.
However, Lee et al. teach a similar IGBT device 400 (cut 2, inactive portions, fig. 4G; ¶ 0067), wherein the third insulating film 460 (4C) includes a first portion (left/right top portion of 460 in ‘cut 2’) positioned between the fourth electrode 450 (fig. 4E) and the second semiconductor layer 430, and a second portion (bottom portion of 460 in ‘cut 2’) positioned between the first electrode and the fourth electrode (between the substrate 401 and electrode 476), the first portion has a first film thickness in a second direction, the second direction being from the fourth electrode 450 toward the second semiconductor layer 430, the second portion has a second film thickness in a third direction, the third direction being from the first electrode toward the second electrode, and the first film thickness is thicker than the second film (thickness of the side portion of gate insulating film 460 is thicker than the bottom side thickness of the gate insulating film 460).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Gejo and Lee et al. to make the thickness of the insulating film of the dummy gate less at bottom and higher on the side according to the 

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817